DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  In the disclosure and figures 7-9, the first threshold wall mates with the interior surface of the lower panel (emphasis added) and an opposite surface of the first threshold wall mates with the first base plate of the cover.  Appropriate correction is required.
Examiner’s note: For examination purposes, claim 4 will be construed to read: The overhead stowage bin assembly according to claim 3, wherein the first threshold wall is sized such that one surface of the first threshold wall mates with the interior surface of the lower panel and an opposite surface of the first threshold wall mates with the first base plate of the cover, and the first threshold wall, the first base plate and the lower panel are fixed to each other. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 1-6, and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20150102167 A1) in view of Funk et al. (US 20150329207 A1) and Mathieu (US 20180163459 A1). 
Regarding claim 1, Smith teaches an overhead stowage bin assembly for aircraft (¶ [0003]), comprising: a lower panel configured to support objects within an interior of the stowage bin assembly (Figure 3, element 202), the lower panel having interior and exterior surfaces and a leading edge (as depicted in Figure 3), the leading edge partially defines an opening of the stowage bin assembly which provides access to the interior thereof (as depicted in Figure 3); a covering having first and second base plates and a raised central segment (as depicted in Figure 3), the first and the second base plates being connected to the interior surface of the lower panel such that an inner passage is formed between the lower panel and the covering (as depicted in Figure 3), and the covering being connected to the lower panel, and a threshold having first and second threshold walls that define a channel there between. Smith fails to teach a covering comprising a plurality of ribs that protrude from the central segment and are aligned in a direction from the opening of the stowage bin assembly to a rear of the stowage bin assembly, the plurality of ribs being configured to increase a stiffness of the covering, and the covering being connected to the lower panel to increase a rigidity of the lower panel. However, Funk teaches a stowage bin cover assembly having first and second base plates (depicted in Figure 3), a raised central segment (depicted in Figure 3), first and second base plates being connected to the interior surface of a lower panel such that an inner passage is formed between the lower panel and the covering (as depicted in Figure 3), comprising a plurality of ribs that protrude from the central segment and are aligned in a direction from the opening of the stowage bin assembly to a rear of the stowage bin assembly (as depicted in Figure 2), the plurality of ribs being configured to increase a stiffness of the covering (as taught in ¶ [0024]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the covering of Smith with that of the ribbed covering of Funk, in order to advantageously provide stiffness 
Regarding claim 2, the modification of Smith by Funk and Mathieu teaches the invention discussed in claim 1, in addition to the first and the second threshold walls being rigidly connected to each other (when turned counter-clockwise, Figures 1-6 of Mathieu contains a top and bottom wall rigidly connected to each other by a third wall), the first threshold wall (Mathieu’s top wall) overlays and mates with the interior surface of the lower panel and the second threshold wall (Mathieu’s lower wall) overlays and mates with the exterior surface of the lower panel to grip the leading edge of the panel therebetween (Figures 1-6 of Mathieu satisfies the physical limitations of the threshold when turned counter clockwise). 
Regarding claim 3, the modification of Smith by Funk and Mathieu teaches the invention discussed in claim 1, in addition to the threshold comprising a third threshold wall (when turned counter-clockwise, Figures 1-6 of Mathieu has a third threshold wall in between the top and bottom wall) having upper and lower edges (Mathieu’s third threshold wall has upper and lower edges), the first threshold wall being connected to the third threshold wall and extending therefrom in the direction from the opening of the stowage bin assembly to the rear of the stowage bin assembly (as depicted in Figures 1-6), the second threshold wall being connected to the lower edge of the third threshold wall and extending therefrom substantially parallel to the first threshold wall (as depicted in Figures 1- 6), and the third threshold wall mates with a front surface of the leading edge of the lower panel (as depicted in Figure 1).

Regarding claim 5, the modification of Smith by Funk and Mathieu teaches the invention discussed in claim 1, wherein the threshold has third (when turned counter-clockwise, Figure 5 of Mathieu, wall connecting lower element 133 and top element 131) and fourth threshold walls (Figure 5, elements 132, 140, 141 of Mathieu) and is configured such that the first threshold wall (Figure 5, top element 131 of Mathieu) is connected perpendicular to the third threshold wall (when turned counter-clockwise, Figure 5 of Mathieu, element top 131 meets perpendicularly with a wall that connects top 131 and 133 bottom); a trailing portion of the second threshold wall is connected to a lower edge of the third threshold wall (as depicted in Figure 5 when turned counter-clockwise, element 123 is the front portion of second wall, while element 133 is the trailing portion of the second wall and in connection with the third wall) the first and the second threshold walls being parallel (as depicted in Figure 5) and spaced from each other such that the first threshold wall lays on the interior surface of the lower panel and the second threshold wall lays on the exterior surface of the lower panel (as depicted in Figure 5 when turned counter clockwise); an upper edge of the third threshold wall extends beyond the first threshold wall and is connected to a leading portion of the second threshold wall (as depicted in Figure 5 when turned counter clockwise); and an edge of the fourth threshold wall is connected to the first threshold wall and an opposite edge of the fourth threshold wall is connected the upper edge of the third threshold wall (elements 132, 140, and 141 form the fourth threshold wall and are in contact with the first wall, in 
Regarding claim 6, the modification of Smith by Funk and Mathieu teaches the invention discussed in claim 5, wherein the channel is further defined by the third threshold wall, and the second and the third threshold walls are connected and form a chamber that is located in front of the leading edge of the lower panel (as depicted in Figure 5 of Mathieu when turned counter-clockwise. A chamber is formed by 133, 121, and 123 on the bottom), the chamber forming an opening at respective ends of the threshold (top and bottom of Figure 5 of Mathieu when turned counter-clockwise), each of the chambers being configured to receive and engage a nub of a respective end cap (the chambers formed by elements 133, 121, and 123 on the bottom and elements 121 and 123 on the top are configured to receive and engage a nub of a respective end cap created by elements 125, 126, and 127 as depicted in Figure 5 of Mathieu when turned counter-clockwise).
Regarding claim 9, the modification of Smith by Funk and Mathieu teaches the invention discussed in claim 5, wherein the edge of the fourth threshold wall connected to the first threshold wall is spaced at a distance from the third threshold wall such that, from the first threshold wall to the third threshold wall, the fourth threshold wall is angled toward the opening of the stowage bin assembly and past the third (as depicted in Figure 5 of Mathieu when turned counter-clockwise, the fourth wall begins below the first wall and angles upward toward the opening of the stowage bin assembly until it passes the highest point of the third wall, at which point it flattens), and such that the fourth threshold wall faces the interior of the stowage bin assembly and forms a luggage abutment surface (as depicted in Figure 5 of Mathieu when turned counter-clockwise, the fourth wall would face the interior of the stowage bin assembly and form a luggage abutment surface when installed).
Regarding claim 10, the modification of Smith by Funk and Mathieu teaches the invention discussed in claim 1, wherein the raised central segment comprises first and second inclined walls that are connected to the first and the second base plates (as depicted in Figure 3 of Funk), respectively, and a center wall is connected between the first and second inclined walls (as depicted in Figure 3 of Funk); and 
Regarding claim 11, the modification of Smith by Funk and Mathieu teaches the invention discussed in claim 1, wherein the covering is connected to the lower panel such that the covering and the inner passage formed thereby extend in a lateral direction from one side of the lower panel to an opposite side of the lower panel (as depicted in Figures 1-3 of Funk), and the plurality of ribs are uniformly spaced from each other along the covering in the lateral direction and extend perpendicular to the lateral direction (as depicted in Figure 1-2 of Funk).  
Regarding claim 12, the modification of Smith by Funk and Mathieu teaches the invention discussed in claim 11, wherein each of the plurality of ribs comprises at least one ridge that protrudes from the rib and extends across the rib in the lateral direction (there is a front ridge that extends laterally across the covering and protrudes from the ribs as seen in Figures 1 and 3), the at least one ridge forming a contact surface for abutting the objects within the interior of the stowage bin assembly (Figure 3 depicts the front ridge forming a contact surface for abutting objects within the interior of the stowage bin assembly).
Regarding claim 13, the modification of Smith by Funk and Mathieu teaches the invention discussed in claim 11, wherein the plurality of ribs are aligned substantially parallel to each other (as depicted in Figures 1 and 2 of Funk). Funk fails to teach each of the plurality of ribs comprises two ridges located on a side of the rib closer to the rear of the stowage bin assembly, the two ridges protrude from the rib and extend at least substantially perpendicular to the rib, the two ridges forming contact surfaces for abutting the objects stowed within the interior of the stowage bin assembly.  However, Funk teaches a covering for stowage bin assembly comprising two ridges that protrude from the covering and extend at least substantially perpendicular to the covering, the two ridges forming contact surfaces for abutting the objects stowed within the interior of the stowage bin assembly (as best depicted in Figures 3 and 4 and 
Regarding claim 14, the modification of Smith by Funk and Mathieu teaches the invention discussed in claim 5, wherein the threshold is an aluminum extrusion (¶ [0015] of Mathieu teaches that the threshold may be made of polymeric materials, metallic materials, natural fibers, or a combination of composites thereof).

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner’s Note: Examiner believes there may be more allowable subject matter in the case as it pertains to the threshold. Please establish an interview with the Examiner for assistance with this matter prior to submitting amendments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0645-1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644